Citation Nr: 0801301	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
type II, with peripheral neuropathy, to include as due to in-
service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 


INTRODUCTION

The veteran had active service in the Air Force from October 
1971 to April 1975.  He served in the Louisiana Army National 
Guard from June 12, 1977 to June 11, 1978, and from December 
19, 1984 to May 16, 1986.  He also served in the Tennessee 
Army National Guard from May 17, 1986 to May 16, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and July 2002 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefits sought on appeal. 

In June 2007, the Board remanded the case to afford the 
veteran a personal hearing.  In September 2007, the veteran 
testified before the undersigned Veterans Law Judge via 
videoconference.  A copy of the hearing transcript is of 
record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, a cardiovascular disability, 
and diabetes mellitus, type II, with peripheral neuropathy.  
On review, the Board finds that further development is 
necessary.  


The veteran testified that he received psychiatric treatment 
at the VA Medical Center in Nashville in the mid-1980's.  
Review of the record reveals that the RO has not requested 
medical records from the VA Medical Center in Nashville prior 
to January 1999.  As such, these records should be requested, 
and any records obtained should be associated with the claims 
folder. 

The veteran attributes his current diabetes to in-service 
exposure to herbicides while serving in the Air Force.  He 
contends that in 1974, while en route to his unit stationed 
in Thailand, he flew commercially from Clark Air Force Base 
in the Philippines to Vietnam.  In response to a 2001 request 
from the RO, the National Personnel Records Center (NPRC) 
confirmed that the veteran served in Thailand, but was unable 
to confirm any Vietnam service.  On remand, the Board finds 
that the RO should allow the veteran to provide any 
additional information or evidence, to include lay 
statements, which show that he was in Vietnam during active 
service.  

With regard to the service connection claim for a 
cardiovascular disability, the Board notes that the veteran 
was seen in February 1975 for complaints of chest pain.  
Given the veteran's current diagnosis of a cardiovascular 
disability, and in-service complaints of chest pain during 
active duty in the Air Force, the Board finds that a VA 
examination is necessary.  The Board also notes that in June 
1977, the veteran underwent an examination to obtain an 
airman medical certificate, but the examiner noted that the 
veteran did not meet the Federal Aviation Administration 
standards due to hypertension.  

The veteran testified that he was again diagnosed with 
hypertension while on active duty for training (ACDUTRA) in 
1986.  Medical records from the Louisiana Army National Guard 
are associated with the claims folder, however, it does not 
appear that the medical records pertaining to his service 
with the Tennessee Army National Guard have been requested.   
Also, the veteran's complete personnel records pertaining to 
his service with the Tennessee Army National Guard should be 
requested.  According to a letter from the Office of the 
Adjutant General, Department of the Military Department of 
Tennessee, it was noted that the personnel file sent might 
not be complete.  The current record reflects that the 
veteran had active duty or ACDUTRA with the Tennessee 
National Guard from May 21, 1986 to June 15, 1986.  

Finally, the record does not contain verification of any 
dates of active duty and/or ACDUTRA pertaining to the 
veteran's first period of service with the Louisiana Army 
National Guard from June 12, 1977 to June 11, 1978.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the NPRC, as 
well as the service department, and the 
Army National Guard in Louisiana and 
Tennessee, or any other official channel 
as necessary, and verify the beginning 
and ending dates of each period of the 
veteran's active duty and ACDUTRA, 
therein, if any, in addition to already-
verified periods of active military 
service.  All records and/or responses 
received should be associated with the 
claims folder.

2.  The RO should request and associate 
with the claims folder any psychiatric 
treatment records dated prior to January 
1999 from the VA Medical Center in 
Nashville, Tennessee.  

3.   The RO should request from the 
veteran any additional evidence or 
information showing that, in 1974 while 
en route to his unit in Thailand, the 
veteran stopped in Vietnam.         

4.  After completing the above, the RO 
should schedule the veteran for an 
examination to determine the etiology of 
any currently diagnosed cardiovascular 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed cardiovascular disability is 
related to the veteran's military 
service.  The examiner should reconcile 
the opinion with the service medical 
records showing complaints of chest pain 
in February 1975, and a diagnosis of 
hypertension rendered in June 1977.  The 
examiner should provide a comprehensive 
report, including a complete rationale 
for any conclusions reached.

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claims for an acquired 
psychiatric disability; a cardiovascular 
disability, to include hypertension; and 
diabetes mellitus, type II, with 
peripheral neuropathy.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, the case is returned to the Board. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



